 



Exhibit 10.16
Summary Compensation Information for Named Executive Officers and Directors
     Base Salary/Bonus Compensation. The table below sets forth the 2006 annual
base salary levels of the Named Executive Officers in the Company’s proxy
statement for its Annual Meeting of Stockholders held on April 22, 2005, and who
are expected to be listed as the Named Executive Officers in the Company’s Proxy
Statement for the Annual Meeting of Stockholders to be held in 2006.
     Effective January 1, 2005, the annual incentive range for bonus awards for
Named Executive Officers for 2005 was set at between zero and sixty percent of
base salary for each Named Executive Officer except Mr. Wiggans. The range and
target bonus for Mr. Wiggans for 2005 was set at the discretion of the Board of
Directors. The metrics used for measurement of bonus awards for 2005 included
the Company’s success in achieving specific Company-wide goals as well as the
Named Executive Officers’ success in achieving individual and department goals
in 2005. The table below sets forth information regarding bonus compensation for
our Named Executive Officers paid in 2006 for service provided in 2005.

                                     
Name and Position
    Year     2006 Base
Salary     Bonus for
2005
Performance    
Thomas G. Wiggans
Chief Executive Officer
      2006       $ 575,000       $ 325,000      
C. Gregory Vontz
President and Chief Operating Officer
      2006         422,000         190,000      
Lincoln Krochmal
Executive Vice President, Research and Product Development
      2006         400,000         154,000      
John L. Higgins
Executive Vice President, Finance and Corporate Development and Chief Financial
Officer
      2006         360,000         167,000      
Katrina J. Church
Executive Vice President, Legal Affairs, General Counsel and Secretary
      2006         305,000         97,000      

     Acceleration of Option Vesting. The Company accelerated the vesting of
certain unvested incentive and non-qualified stock options previously awarded to
employees and Outside Directors with option exercise prices greater than $18.00,
effective November 7, 2005, as described in the Company’s Current Report on Form
8-K dated November 23, 2005 and filed with the SEC on November 30, 2005.

 



--------------------------------------------------------------------------------



 



     The Named Executive Officers and Outside Directors whose stock options were
accelerated pursuant to this decision were:

                           
Named Executive Officer
    No. of Unvested
Options
Accelerated     Exercise
Price    
Thomas G. Wiggans
      200,000       $ 18.05      
 
      135,000         23.35      
C. Gregory Vontz
      112,000         18.05      
 
      90,000         23.35      
Lincoln Krochmal
      25,000         18.05      
 
      45,000         23.35      
John L. Higgins
      90,000         18.05      
 
      81,000         23.35      
Katrina J. Church
      72,000         18.05      
 
      45,000         23.35      
Outside Directors
                       
R. Andrew Eckert
      15,000         28.00      
Carl B. Feldbaum
      30,000         22.08      
Denise Gilbert
      15,000         18.01      
 
      15,000         28.00      
John C. Kane
      15,000         28.00      
Thomas Kiley
      15,000         28.00      
Leon Panetta
      15,000         28.00      
G. Kirk Raab
      15,000         28.00      

     Restricted Stock Purchase Awards. On February 1, 2006, the Compensation
Committee also approved grants of restricted stock purchase awards to each of
the Named Executive Officers, as described in the Company’s Current Report on
Form 8-K dated February 1, 2006 and filed with the SEC on February 7, 2006.
     No stock options were granted to the Named Executive Officers in 2006 as
part of their compensation for 2005.
     Information regarding the compensation paid and awarded to the Named
Executive Officers and Outside Directors for the year ended December 31, 2005
will be provided in the definitive proxy statement for the Company’s 2006 Annual
Meeting of Stockholders.

 